DETAILED ACTION
Claims 1, 3-8, and 10-14 are presented.
IDS are considered.
Allowable Subject Matter
Claims 1, 3-8, and 10-14 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The claims are allowed in view of searches conducted, evaluation of the claims, and references of record. Furthermore, the Terminal Disclaimer has been filed and approved, and as such the Double Patenting issue is remedied. Specifically:
Applicant has incorporated previously-indicated allowable subject matter into independent forms, and as such the claims are allowable as submitted per record. 
Reference(s) considered relevant to the invention include: 
DU et al. (US 2016/0042548) - an apparatus may include a facial mesh tracker to receive a plurality of image frames, detect facial action movements of a face and head pose gestures of a head within the plurality of image frames, and output a plurality of facial motion parameters and head pose parameters that depict facial action movements and head pose gestures detected, all in real time, for animation and rendering of an avatar. The facial action movements and head pose gestures may be detected through inter-frame differences for a mouth and an eye, or the head, based on pixel sampling of the image frames. The facial action movements may include opening or closing of a mouth, and blinking of an eye. 
The references discloses subject matters relevant to instant field of technology. Nevertheless, they do not disclose the claims incorporated with allowable subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUAN M HUA whose telephone number is (571)270-7232. The examiner can normally be reached 10:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on 571-272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QUAN M HUA/            Primary Examiner, Art Unit 2645